Citation Nr: 0006426	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-35 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome and spastic colitis.  

2.  Entitlement to service connection for a duodenal ulcer.  

3.  Entitlement to service connection for gastroesophageal 
reflux.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1975 to August 1976.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1994 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which, in pertinent part, 
declined to reopen the veteran's claims for entitlement to 
service connection for irritable bowel syndrome and spastic 
colitis, a duodenal ulcer, gastroesophageal reflux, a hiatal 
hernia, post-traumatic stress disorder and anxiety, 
hypertension and tachycardia and for migraine headaches for 
lack of new and material evidence.  In a February 1995 
substantive appeal and at a May 1995 hearing on appeal, the 
veteran withdrew the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for hypertension and tachycardia and 
for migraine headaches.  

In March 1998, the Board granted the veteran's petition to 
reopen his claims of entitlement to service connection for 
irritable bowel syndrome and spastic colitis, for a duodenal 
ulcer and for gastroesophageal reflux.  The Board also 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen his claims for service 
connection for a hiatal hernia and for post-traumatic stress 
disorder and anxiety.  The Board remanded the remaining 
issues on appeal to the RO to obtain private and/or 
Department of Veterans Affairs (hereinafter "VA") treatment 
records and to afford the veteran a VA gastrointestinal 
examination.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for irritable bowel syndrome and spastic colitis, 
for a duodenal ulcer and for gastroesophageal reflux.  The 
Board notes that this case was remanded, in part, in March 
1998.  Pursuant to the March 1998 remand instructions, the 
veteran was scheduled for a VA gastrointestinal examination 
in July 1998.  There is a notation in the record that the 
veteran failed to report for the scheduled examination.  The 
actual notice afforded the veteran, is not of record.  
However, in a July 1998 letter, the veteran was notified by 
the RO that a VA examination was being ordered to determine 
his current level of disability.  The veteran was notified 
that it was his responsibility to report for the examination 
and that failure to report might cause the RO to deny his 
"claim for increase".  

The Board observes that an August 4, 1998 report of contact 
indicated that notification was received that the veteran 
failed to report for a VA examination.  It was reported that 
a prior phone contact with the veteran identified problems 
with the examination notification in that it was "too late 
to report at Orlando and another notice to report at Tampa 
and also that the veteran [had] medical problems with 
invasive testing using dyes or other contrast material".  It 
was noted that there was an attempt to contact the veteran to 
determine the current status of the examination request, but 
that the RO was informed that the veteran had moved and would 
have a new phone connected on that day.  A December 28, 1998 
report of contact noted that the veteran called and provided 
a new address and phone number.  An April 26, 1999 entry 
indicated that the veteran was contacted and that in 
reference to his appeal, and prior to scheduling the 
examination pursuant to the remand, he would submit copies of 
recent treatment records and gastrointestinal surgery.  A May 
7, 1999 entry related that the veteran called with a new 
address in "Orange City" and that he would provide a phone 
number when available.  There is no indication in the record 
that the veteran was scheduled for an additional examination.  

The Board observes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, if the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  However, where good cause is shown, an 
examination may be rescheduled.  38 C.F.R. § 3.655 (1999).  
Further, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that the VA has a duty to fully inform the veteran of 
the consequences of his failure to report for a scheduled 
examination.  See Connolly v. Derwinski, 1 Vet.App. 566 
(1991).  The Board observes that the veteran was informed 
that failure to report for an examination may result in the 
denial of his "claim for increase".  However, as noted 
above, the actual notice in regards to the scheduled July 
1998 examination report is not of record.  Also, as indicated 
pursuant to the reports of contact discussed above, the RO 
was willing to schedule the veteran for an additional 
examination despite his failure to report for the July 1998 
examination.  Therefore, the RO apparently accepted that good 
cause had been shown.  38 C.F.R. § 3.655 (1999).  Given the 
nature of the veteran's contentions, the Court's holding in 
Connolly, and for the multiple reasons indicated pursuant to 
the Board's March 1998 remand, the Board concludes that an 
additional attempt should be made to schedule the veteran for 
a VA gastrointestinal examination.  

In light of the VA's duty to assist the veteran in the proper 
development of his claim as mandated by the provisions of 
38 U.S.C.A. § 5107(b) (West 1991) and as interpreted by the 
United States Court of Veterans Appeals (hereinafter "the 
Court") in Littke v. Derwinski, 1 Vet.App. 90, 92-93 (1990), 
this case is REMANDED for the following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should again schedule the 
veteran for a VA gastrointestinal 
examination in order to determine the 
present nature and severity of his 
irritable bowel syndrome, spastic 
colitis, duodenal ulcer and 
gastroesophageal reflux, if any.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed gastrointestinal disorders 
to include whether such disorders are 
reasonably shown to be related to the 
veteran's period of service.  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  If 
an opinion cannot be expressed without 
resorting to speculation, it should be so 
stated.  The veteran should be notified 
of the consequences of his failure to 
report for such scheduled examination 
without good cause, i.e., that under 38 
C.F.R. § 3.655(1999), his claim would be 
denied.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the remaining 
issues on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




